Citation Nr: 0026821	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

3.  Entitlement to an initial compensable evaluation for 
fracture of the pelvis.

4.  Entitlement to an initial compensable evaluation for 
fracture of the right femoral shaft.

5.  Entitlement to an initial compensable evaluation for 
fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 28, 1989 to 
March 26, 1993.

The current appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO granted service connection 
for the following disabilities: right ear hearing loss 
disability, tinnitus, weakness of the right foot, fracture of 
the left tibia and fibula, fracture of the right femur, 
fracture of the pelvis, and fracture-dislocation of the right 
hip with retained acetabular screws.  The RO assigned 
10 percent disability evaluations for weakness in the right 
foot and tinnitus and assigned noncompensable evaluations for 
the remaining disabilities, each effective March 27, 1993.

In August 1996, the RO reclassified the service-connected 
weakness of the right foot as right foot drip with atrophy of 
right calf and numbness of right foot status post right hip 
fracture and granted a 20 percent evaluation, effective March 
27, 1993.  The RO affirmed the other determinations 
previously entered.

In September 1997, the Board of Veterans' Appeals remanded 
all of the claims to the RO for additional development and 
adjudicative actions.

In September 1999, the RO reclassified the service-connected 
right hip disability as fracture/dislocation of the right hip 
with post-traumatic osteoarthritic changes and granted a 
10 percent evaluation, effective March 27, 1993.  The RO also 
granted a 30 percent evaluation for right foot drip with 
atrophy of right calf and numbness of right foot status post 
right hip fracture, effective March 27, 1993.  The RO 
affirmed the other determinations previously entered.




In December 1999, the veteran submitted a letter stating he 
was satisfied with the RO's decision as to the right foot and 
the right hip conditions "only."  Thus, only those two 
issues are no longer on appeal, and will not be discussed in 
the decision.

The veteran relocated to North Carolina while his claims have 
been on appeal, and jurisdiction of his claims has been 
assumed by the RO in Winston-Salem, North Carolina.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to initial compensable evaluations 
for fracture of the pelvis, fracture of the right femoral 
shaft, and fracture of the left tibia and fibula are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Tinnitus is manifested by constant ringing in the right 
ear.

2.  Right ear hearing loss is manifested by an average pure 
tone threshold of 46 decibels with a discrimination ability 
of 88 percent; hearing in the left ear has been reported as 
normal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.7, 4.87; 
Diagnostic Code 6260; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.7, 4.85, 4.87, VII, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. 
§ 4.85, 4.86(a), 4.87, Tables VI, VIA, VII, Diagnostic Code 
6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 
10, 1999); Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was in a 
motorcycle accident in October 1990 and sustained a head 
injury.

A September 1993 VA audiological evaluation revealed pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
60
55
50
LEFT
5
5
5
5
5

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear, and 98 percent in the left ear.  
The examiner diagnosed a moderate to severe sensorineural 
hearing loss in the right ear.  Hearing in the left ear was 
noted to be within normal limits.

The examiner noted the veteran reported constant mild 
tinnitus in the right ear since an accident in 1990.  The 
veteran stated the tinnitus was "medium loud," high 
pitched, and interfered with conversation.

An October 1998 VA audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
60
50
50
LEFT

5
5
5
0

Speech audiometry revealed speech recognition ability of 
100 percent bilaterally.

The veteran reported tinnitus and decreased hearing in the 
right ear since a motorcycle accident in October 1990.  He 
noted he had sustained a head injury.  He rated the loudness 
of the tinnitus as a 2 and the pitch as a 5 on a scale from 1 
to 5.  The examiner diagnosed a mild to moderate mid-
frequency sensorineural hearing loss in the right ear.  The 
hearing in the left ear was reported as within normal limits.


Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  





Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to the claim for tinnitus and right hearing loss, the 
veteran is technically not seeking an increased rating, since 
his appeal arises from the original assignment of a 
disability evaluation.  In a claim for a greater original 
evaluation after an initial award of service connection, all 
of the evidence submitted in support of the veteran's claim 
is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found; a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 10, 1999.  



When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version more favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
38 U.S.C.A. § 5110.

Under previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 44117-44122 
November 18, 1987, and correction 52 Fed. Reg. 40439 December 
7, 1987.  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made the 
use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established 
by a state-licensed audiologist including a controlled speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after 
June 10, 1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.



Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from the table, 
the non-service-connected ear if not totally deaf will be 
assigned a Roman numeral of I.  Id.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  In such situation, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XL.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Under the criteria effective prior to June 10, 1999, 
perforation of the tympanic membrane warranted a 0 percent 
disability evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 
6211 (effective prior to June 10, 1999).  Under the criteria 
effective June 10, 1999, a 0 percent evaluation may be 
assigned for perforation of the tympanic membrane.  38 C.F.R. 
§ 4.87, Diagnostic Code 6211 (effective June 10, 1999).

Under the criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warranted a 10 percent disability 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999).  Under the criteria 
effective June 10, 1999, a 10 percent evaluation may be 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective June 10, 1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claims for 
initial increased evaluations for tinnitus and right ear 
hearing loss are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected tinnitus and right ear 
hearing loss are sufficient to conclude that his claims for 
higher evaluations are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that as a result of the September 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard the Board notes that the veteran was given the 
opportunity to submit additional evidence in support of his 
claim.  He was afforded additional comprehensive 
examinations.  The Board is unaware of any additional 
evidence, VA or non-VA, which has not already been requested 
and/or obtained in connection with the current appeal.  


Tinnitus

After careful review of the evidence of record, the Board 
finds the preponderance of the evidence is against an initial 
increased evaluation for tinnitus.  The veteran's service-
connected tinnitus is currently evaluated as 10 percent 
disabling.  

The veteran is at the maximum evaluation for tinnitus, and an 
evaluation in excess of 10 percent is not available under the 
previous or the amended criteria.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.

In view of the denial, the Board notes there is no basis for 
consideration of assignment of "staged" ratings per 
Fenderson, supra.

The Board notes that in the October 1999 supplemental 
statement of the case, the RO stated, "Effective 6-10-99 a 
change in the rating schedule provides that an evaluation of 
10 percent is granted for recurrent tinnitus."  The Board 
finds that such statement indicates the RO considered the 
veteran's service-connected tinnitus under the amended 
regulations as well.  Thus, the veteran has not been 
prejudiced in the Board's consideration of his claim under 
the amended criteria.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for tinnitus.  
Gilbert, 1 Vet. App. at 53.

Right ear hearing loss

The results of the September 1993 and October 1998 
audiological evaluations have produced the assignment of a 
numeric value of II and I in the right ear, respectively.  As 
stated above, when a veteran is service connected for hearing 
loss disability in one ear only, the non-service-connected 
ear, if not totally deaf, is assigned a numeric score of I.  

VA examinations have shown that the veteran has normal 
hearing in his nonservice-connected left ear.  Such results 
establish no more than a noncompensable evaluation for right 
ear hearing loss whether the service-connected disability is 
evaluated under the previous criteria or the amended 
criteria.

Although the veteran has asserted that his right ear hearing 
loss is worse than the current noncompensable evaluation 
contemplates, the Board finds that the preponderance of the 
evidence is against the veteran's claim that a compensable 
evaluation is warranted.  As stated above, the results of the 
September 1993 and October 1998 audiological evaluations do 
not warrant an evaluation in excess of 0 percent.  Therefore, 
an evaluation in excess of 0 percent for right ear hearing 
loss is not warranted.  38 U.S.C.A. § 5107; Lendenmann, 
3 Vet. App. at 349.

In view of the denial, the Board notes there is no basis for 
consideration of assignment of "staged" ratings per 
Fenderson, supra.

The Board notes that unlike the veteran's claim for an 
increased evaluation for tinnitus, the RO did not state 
whether the veteran's current right ear hearing loss 
disability was evaluated under the schedule as amended nor 
has it been shown that the veteran and his representative 
were notified of these modifications in a supplemental 
statement of the case.  

Regardless, the Board finds that the majority of the changes 
to the hearing impairment criteria are non-substantive (the 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for evaluation of 
hearing loss, and the tables used to determine the level of 
hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed), except 
for the revision of 38 C.F.R. § 4.86 (exceptional patterns of 
hearing impairment).  See 65 Fed. Reg. 25202 (1999).

Therefore, this decision is not prejudicial to the veteran, 
as the majority of the changes in the regulation are non-
substantive and have no effect on the outcome of his claim.  
See Bernard, supra; see also Edenfield, 1 Vet. App. at 56.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for right ear hearing loss.  
Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation, but did 
not grant an increased evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
tinnitus or right ear hearing loss have resulted in frequent 
hospitalizations or caused marked interference in employment.  
The Board finds that the current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his service-connected tinnitus and 
right ear hearing loss.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 1997 the Board remanded the claims of 
entitlement to initial compensable evaluations for fracture 
of the pelvis, fracture of the right femoral shaft, and 
fracture of the left tibia and fibula for the conduction of 
VA examinations, to include consideration of the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


Specifically, the Board noted that the evidence before it at 
that time was not adequate to determine the veteran's 
functional loss.  It asked that the examiner address any 
weakened movement, excess fatigability, incoordination, 
painful motion, and pain with use based upon the veteran's 
service-connected disabilities.  

Additionally, the Board asked that the examiner offer an 
opinion as to whether there would be additional limits on 
functional ability during a flare-up.  Finally, the Board 
asked, "If the examiners are unable to offer an opinion as 
to the nature and extent of any additional disability during 
a flare-up, that fact should be so stated."

The veteran had VA examinations conducted in October 1998 and 
December 1998 related to his service-connected fracture of 
the pelvis, fracture of the right femoral shaft, and fracture 
of the left tibia and fibula.  None of the examiners 
addressed the questions posed by the Board as to functional 
loss, to include weakened movement, excess fatigability, 
incoordination, and painful motion.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


In this regard, the RO should contact the 
veteran and request that he provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertaining to treatment of his 
fractures of the pelvis, right femoral 
shaft, and left tibia and fibula.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his fractures of 
the pelvis, right femoral shaft, and the 
left tibia and fibula.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  




The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees (and include what the normal 
range of motion of that joint would be), 
and comment on the functional 
limitations, if any, caused by the 
appellant's service-connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  It 
is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Do the service-connected fractures 
of the pelvis, the right femoral shaft, 
and the left tibia and fibula cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.  The examiner is asked to 
address each service-connected disability 
when answering this question.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the pelvis, right femoral shaft, and left 
tibia and fibula, and whether there are 
any other objective manifestations that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  




The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  

If unable to make this determination, the 
examiner should so state.  Again, the 
examiner should address each service-
connected disability separately.

Any opinion(s) expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
initial compensable evaluations for 
fractures of the pelvis, the right 
femoral shaft, and the left tibia and 
fibula.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination without good cause shown may result in a denial 
of his increased compensation benefits claim.  38 C.F.R. 
§ 3.655 (1999).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



